   THE LITVAK LAW FIRM, PLLC
                         IGOR B. LITVAK, ESQ.
                   ATTORNEY AND COUNSELOR AT LAW
    1701 AVENUE P, BROOKLYN, NY 11229 • 718-989-2908 • IGOR@LITVAKLAWNY.COM


                                                                          March 10th, 2019
VIA ECF
Honorable I. Leo Glasser
Senior United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Timoshenko v. Mullooly, Jeffrey, Rooney & Flynn, LLP
              17-cv-04472 (ILG)(ST)

Dear Senior District Judge Glasser:
       Please consider this letter as a Reply to Mr. Arleo letter dated March 8th, 2019 in
connection with the Order issued by Your Honor directing me to show cause why Your Honor
should not sanction me pursuant to Fed. R Civ. P. 11(b)(2) and not compel me to pay the
Defendant’s attorney fees and costs pursuant to 28 U.S.C. § 1927.
         The complaint in the Saraci v Convergent Outsourcing Inc, the case mentioned by Arleo
in the March 8th letter, was filed by Maxim Maximov, LLP on November 15th, 2018. I filed a
notice of appearance in that case on December 28th, 2018 in advance of status conference
scheduled with Judge Cogan on January 10th, 2019. The last involvement I had in any FDCPA
litigation was approximately 18 months ago. However, in January of 2019 Maxim Maximov
Law Firm’s regular appearance counsel, attorney Yanina Tabachnikova and Julius Toonkel, were
away or otherwise not available. Maximov Law Firm, which is located in the same building as
my firm, asked me to cover, solely as of-counsel appearance attorney, three FDCPA status
conferences. Mr. Litvak did not sign nor file any of the pleadings or motions in any of the cases
on which I appeared as of-counsel in January of 2019. Since January of 2019 status conferences,
I had no further involvement in those cases or any other FDCPA related litigation. In addition,
during the January 10th, 2019 conference Judge Cogan observed that Rule 11 is not involved in
the case since Plaintiff counsel did have good faith bases in pursing litigation. The Defendant
also did not seek sanctions pursuant to Rule 11. On the whole, Saraci v Convergent Outsourcing
case has nothing to do what so ever with the case at bar.
       The filing of March 8th, 2019 is yet another blatant example by attorney Robert Arleo to
mislead this Court. Arleo knows that I no longer practice FDCPA but still decided to mislead this
Court. By way of background, Arleo had to explain himself and apologize to the Court once
before after falsely accusing me of sending a certain email the defense counsel in the
                                           Page 1 of 2
Bukhbinoler litigation. Apparently, Arleo did not learn his lesson and continues to engage in the
same behavior. Therefore, Attorney Igor Litvak once again respectfully moves this Court to
sanction Attorney Robert Arleo for his unethical conduct before this Court.
        In light of the Arleo March 8th letter, I also once again would like to reiterate my position
with respect to the issues raised by the Court. The Balke court found that Plaintiff “states a
plausible claim for relief under sections 1692g(a)(1) and 1692e of the FDCPA on the ground that
the Collection Letter failed to adequately convey the amount of the debt, ” Balke v. Alliance One
Receivables Mgmt., 2017 U.S. Dist. LEXIS 94021, at 16 (E.D.N.Y. June 19, 2017), and not
because “[t]he statement in the Balke letter is incomplete as it fails to also advise a consumer
‘Hence, if you pay the amount shown above, an adjustment may be necessary after we receive
your check, in which event we will contact you before depositing the check for collection.” See
Arleo letter at 3. In fact, the Avila decision provides in disjunctive that “a debt collector will not
be subject to liability under Section 1692e for failing to disclose that the consumer's balance may
increase due to interest and fees if the collection notice either accurately informs the consumer
that the amount of the debt stated in the letter will increase over time, or clearly states that the
holder of the debt will accept payment of the amount set forth in full satisfaction of the debt if
payment is made by a specified date.” Avila v. Riexinger & Assoc., LLC, 817 F3d 72, 77 (2d Cir
2016).
        Therefore, the problem with the Balke letter is not that it “omits that portion of the Avila
safe-harbor language” and thus “the Balke letter materially different from the Defendant’s letter
for Avila purposes.” Quite to the contrary, the Balke letter, as in the case at bar, was deficient
because according to the Balke court “as set forth in Carlin, without any clarifying details, the
Collection Letter states only that these unspecified assessments may be added to the balance due,
which the Court finds to be insufficient to ‘accurately inform[ ] the [Plaintiff] that the amount of
the debt stated in the letter will increase over time.’" Balke, 2017 U.S. Dist. LEXIS 94021 (citing
Avila, 817 F.3d at 77; Carlin, 852 F.3d at 217). This is precisely why it was reasonable for
Plaintiff’s Counsel to conclude the same result would happen in this case since the letter in this
case stated: "[b]ecause of the interest or fees that may vary from day to day, the amount due on
the day you pay may be greater."
        If this case were in front of the Balke court that court would have most likely found the
same as it did in Balke, namely that such language is not enough. Thus, although Counsel’s
interpretation of law in this case ended up being wrong, following the reasoning in Balke, which
in turn, relied on Carlin and Avila, counsel should not be sanctioned either under Rule 11 or
pursuant to 28 U.S.C. § 1927. I, attorney Igor Litvak, do not conveniently ignore the excellent
safe-harbor rational set forth at the end of Your Honor’s decision. Instead, I, in my humble
reliance on Carlin and Balke, tried to zealously represent the interests of my Client by
“expansion of the law through creative legal theories.”
       Thank you for your consideration of this letter.
                                                              Respectfully,
                                                              /s/ Igor Litvak_____
                                                              Igor Litvak, Esq.
                                                              NY Bar No. 5109749
cc: All attorneys of records via ECF


                                                  2
